NUMBER 13-03-322-CV
 
                         COURT OF APPEALS
 
               THIRTEENTH DISTRICT OF TEXAS
 
                  CORPUS CHRISTI - EDINBURG
 
 
 
JOSE M. LOPEZ AND
BLANCA 
ALVAREZ, INDIVIDUALLY
AND 
AS NEXT FRIEND OF
VIANCA 
LOPEZ AND KASSANDRA
LOPEZ, 
MINORS, AND EVA ALVAREZ,                                  Appellants,
 
                                           v.
 
JUAN
PABLO SANDOVAL,                                          Appellee.
 
 
 
                  On appeal from the 103rd
 District Court
                          of Cameron
County, Texas.
 
 
 
                Concurring Memorandum Opinion
 
    Before Justices Chief Justice Valdez and Justices
Yañez and Castillo
                Concurring Memorandum Opinion by Justice Castillo
 




Respectfully, I concur
with the decision to affirm the trial court judgment.  I would hold that appellants did not preserve
error as to the disqualification issue because they did not timely secure a
ruling on their motion to disqualify. 
Respectfully, I would honor the basic tenet that requires a party to
timely secure a ruling on its motion.  See
Tex. R. App. P. 33.1(a)(2)(A),
(B).  In this case, the trial court took
the matter under advisement at critical junctures in the trial without ruling
on the question before it.  Appellants
did not object to the trial court's implied refusal to rule.  The trial court's ruling after the jury
returned a verdict on damages is not timely. 
Id.  Further, even assuming
that appellants preserved error, they have not shown that the complained-of error
probably caused the rendition of an improper judgment.  See Tex.
R. App. P. 44.1(a)(1).                                                                                          
ERRLINDA CASTILLO
Justice
 
 
 
Concurring Memorandum Opinion delivered and filed
this 23rd day of February, 2006.